Citation Nr: 1129723	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J. C Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to January 1966, from February 1967 to December 1969, and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran testified at an August 2010 Board hearing before the undersigned on the issue on appeal.  A transcript of the hearing has been associated with the claims file.

In a May 2009 rating decision, the RO granted an increased evaluation to 70 percent for PTSD, effective February 23, 2006.  The issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the May 2009 determination was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim for an increased rating for his service connected PTSD is characterized as is listed on the cover page of this decision.  

Notably, a positive medical nexus opinion regarding the Veteran's bilateral hearing loss has recently been associated with the claims file.  Thus, the Board finds that the issue of entitlement to service connection for bilateral hearing loss has been raised by the record, and must be referred to the AOJ for appropriate action.  

For the reasons set forth below, the issues of entitlement to an increased disability evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1994 final rating decision, the RO denied entitlement to service connection for tinnitus.

2.  The additional evidence received since the April 1994 decision is new and material and does raise a reasonable possibility of substantiating the claim for service connection for tinnitus.  

3.  The Veteran's tinnitus is due to an event in service.

4.  The Veteran's hypertension was caused by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied the claim for service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received since the April 1994 rating decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

Historically, the Veteran's service connection claim for tinnitus was denied in a final, April 1994 rating decision.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1103 (2010).  Thereafter, the Veteran filed a claim to reopen his service connection claim and, in April 2008, the RO continued to deny the claim.  Notably, the Board concludes that although the RO did not make a formal finding to reopen the Veteran's claim for service connection for tinnitus, the RO effectively reopened the claim by discussing the substantive aspects of the claim.  Thus, the claim was reopened and denied by the RO.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  

Although the RO has determined that new and material evidence sufficient to reopen previously denied claims for service connection has been received, the Board is required to address this particular issue in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for tinnitus, the Board will proceed, in the following decision, to adjudicate this issue on appeal in the first instance. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Thus, in order to establish service connection for a claimed disorder, a claimant must submit: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the April 1994 RO decision, the pertinent evidence of record included the Veteran's service treatment records and a February 1993 VA audiological examination.

Service records showed no evidence of treatment for hearing problems or tinnitus during service.  The February 1993 VA examination report found no relationship between the Veteran's current tinnitus and inservice noise exposure.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In April 1994, the RO denied reopening the Veteran's claim for service connection for tinnitus on the grounds that there was no evidence of a nexus between the Veteran's service and his current tinnitus.

The evidence of record received since the April 1994 RO decision consists of private and VA treatment records from 1994 to the present.  Notably, since the time of the prior rating deicision, the Veteran offered testimony that he has experienced tinnitus since 1968, during service.  Additionally, a September 2010 private audiological examination report showed a positive nexus between the Veteran's current tinnitus and service. 

The Board finds the recently submitted evidence of record "new" because it presents a positive medical nexus opinion regarding the Veteran's claim for tinnitus.  This evidence has not previously been submitted and is "material" because it presents a favorable nexus to service and as such, raises a reasonable probability of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new and material evidence has been submitted.  Therefore, the claim for tinnitus is reopened.  

Having determined that the Veteran's claim is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. at 394.  In light of the fact that the Veteran has been given the opportunity to submit evidence and argument on the underlying issue and because of the Board's favorable decision this date, there is no risk of prejudice to the Veteran by the Board proceeding with a de novo review of the Veteran's claim.  Bernard, supra.

Tinnitus 

In this case, the Veteran contends that his current tinnitus is related to noise exposure in service.  Specifically, he reported experiencing intermittent ringing in his ears since the time of a December 1968 mortar attack, but did not seek inservice treatment for this condition.  He also reported noise exposure while working as a helicopter pilot in service, with no post-service noise exposure.  

Turning to the merits of the Veteran's claim, a review of the service treatment records shows no evidence of treatment for or a diagnosis of tinnitus.  Although the 1968 mortar attack has not been confirmed, service records do confirm the Veteran's involvement in a June 1968 helicopter crash in which he sustained a laceration to the left ear.  Records also show he worked as a helicopter pilot during service and was piloting the aircraft at the time of the 1968 crash.

In February 1993, the Veteran was afforded a VA audiological examination.  The examiner diagnosed tinnitus, but opined that it was not related to noise exposure in service.  He based his conclusion on the Veteran's report that he had begun to experience tinnitus about five years prior, in 1988.  

In a February 2007, the examiner found no relationship between the Veteran's tinnitus and service.  Like the prior VA examiner, he noted the evidence of record showing the onset of tinnitus in 1988, approximately 16 years after the Veteran's first period of active service and prior to his final period of active duty.  

In September 2010, Dr. S. C., provided a positive medical opinion relating the Veteran's tinnitus to service.  He noted the Veteran's history of noise exposure in service while working in aviation.  He reported current audiogram findings of noise induced hearing loss and opined that the Veteran's hearing loss and tinnitus are more likely than not related to noise exposure during service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of tinnitus.  There is also evidence of noise exposure in service while working as a helicopter pilot, to include a 1968 helicopter crash.  See 38 U.S.C.A. § 1154(a), (b) (West 2010).  The Board acknowledges the two negative VA medical opinions of record; however, notes that they do not address the Veteran's more recent contention that he began to experience tinnitus in 1968, during service; nor do they specifically address the Veteran's history of inservice noise exposure as a helicopter pilot.  By contrast, the private medical opinion of record addresses the Veteran's history of noise exposure while working in aviation in service and, based on examination findings, provided a positive medical nexus.  Although the private examiner did not review the entire claims file, the Board acknowledges that the examiner did consider the Veteran's reported history of noise exposure and hearing loss in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions and that a private medical opinion may not be discounted solely because the opining clinician did not review the claims file).  

With regard to the lay statements of record, the Board finds the Veteran's testimony in this case credible with regard to the onset of tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  In this regard, the evidence of record supports his contentions regarding inservice noise exposure while working as a helicopter pilot.  It is also noted in the record that the Veteran had no significant post-service noise exposure.  Therefore, the Board finds that the evidence is in relative equipoise and thus, service connection for tinnitus is warranted. 

Hypertension

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran's request to reopen his claim of service connection for a right shoulder disability was received in December 2007, thus where applicable, the revised regulation must be applied to the current claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that this hypertension is related to his service-connected PTSD.  The Board notes that the Veteran was granted service connection for PTSD in April 2008.

The evidence of record shows ongoing treatment for PTSD and hypertension since 2006.  In March 2007, Dr. M. C. P. opined that the Veteran's PTSD contributed to his hypertension.

Thereafter, in December 2007, the Veteran was afforded a VA examination.  The examiner noted that PTSD can aggravate hypertension, but opined that the Veteran's PTSD had a minimal, temporary effect on his hypertension.  Specifically, he noted that stress could worsen hypertension, but this results in a labile hypertension which is a temporary effect, not a permit one.  Thus, he opined that the Veteran's PTSD had only a minimal contributory effect on this hypertension.  

In March 2010, Dr. M. C. P., once more provided an opinion that the Veteran's high blood pressure was secondary to his PTSD.  He included medical literature to support his opinion.  

In an August 2010 Board hearing, Dr. C., a medical psychotherapist and licensed counselor, testified on behalf of the Veteran.  In essence, he testified that the Veteran's hypertension was permanently aggravated by his PTSD.  He cited medical literature to support his opinion.  Summarily, he noted that stress can increase and decrease, but threshold stress stays docile; however, in the Veteran's case, his stress level was very positive and did not decrease.  He opined that this was due to the Veteran's worsening symptoms of PTSD.  

Based on a complete review of the record, the Board finds the evidence supports the Veteran's claim for service connection for hypertension as due to service-connected PTSD.  As noted above, in order to prevail in a claim for secondary service connection, the Veteran must show a current disability that is related to a service-connected disability.  See Wallin, supra.  In this case, the evidence shows treatment for hypertension and PTSD.  Additionally, the competent medical evidence of record, including the lay statements of record, provide evidence of a medical nexus relating the Veteran's current hypertension to his service-connected PTSD. 

As to the positive opinions of record, the Board finds them persuasive.  The opinions were based on a review of the Veteran's medical history and provided supporting rationale, to include supporting medical literature.  See Nieves-Rodriguez v. Peace, 22 Vet. App. 295 (2008).  The Board acknowledges the December 2007 VA opinion stating that the Veteran's hypertension was not permanently aggravated by his PTSD.  Although the opinion is persuasive and supported by the record, it is of no greater probative weight than the private positive opinions.

Based on this evidentiary posture, the Board finds that the complete evidence of record, when construed in a light most favorable to the Veteran, supports a claim of entitlement to service connection for hypertension, as secondary to a service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is, therefore, granted.  



(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the remaining issue on appeal.

The Veteran contends, in essence, that the symptoms of his service-connected PTSD have worsened since the time of his prior VA examination.  In this regard, the Veteran reported that his family relationships had become increasingly strained, that he had homicidal ideations, diminished mental ability, and increasingly isolative behavior.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination generally is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).  In light of the Veteran's assertions of increased psychiatric symptomatology since the last pertinent VA examination, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected PTSD.  

Further, the Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected PTSD.  At an August 2010 Board hearing, the Veteran reported that he was currently unemployed, at least in part due to his service-connected PTSD, and had not worked since 2006.  Thus, in light of the fact that the Veteran's current claim is one for an increased disability evaluation for PTSD, the issue of TDIU must be included in this appeal.  

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  Specifically, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

Upon review of the current record, the Board finds that a medical examination and opinion is needed in deciding the Veteran's claim for a TDIU.  Accordingly, the VA psychiatric examination conducted pursuant to this Remand should include an opinion from the examiner as to whether the Veteran's service-connected PTSD renders him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter, pursuant to the Veterans Claims Assistance Act of 2000, with regard to the issue of entitlement to a TDIU.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also comment on the effect of the Veteran's service-connected disabilities PTSD on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability.  In answering this question, the examiner may discuss the obstacles and challenges that the Veteran might face on a job as a result of his PTSD.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected PTSD, not whether he can find employment.

A complete rationale for all opinions should be provided.  The examination report should include a detailed account of all psychiatric pathology found to be present.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

4.  Following the above, the AMC/RO should readjudicate the issues on appeal.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


